 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 CASEY BOOME (NYBN 5101845)
   Assistant United States Attorney
 5
   450 Golden Gate Avenue, Box 36055
 6 San Francisco, California 94102-3495
   Telephone: (415) 436-6627
 7 FAX: (415) 436-7234
   Email: casey.boome@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                        UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                           SAN FRANCISCO DIVISION

13

14 UNITED STATES OF AMERICA,                          )   Case No. CR 18-71634-MAG
                                                      )
15                           Plaintiff,               )   [PROPOSED] ORDER DETAINING
         v.                                           )   DEFENDANT ANGELO VALDEZ
16                                                    )   PRIOR TO TRIAL
     ANGELO VALDEZ,                                   )
17                                                    )
                             Defendant.               )
18                                                    )
                                                      )
19

20            On November 16, 2018, the government filed a Criminal Complaint charging the defendant with
21 Theft of Government Property, in violation of 18 U.S.C. §641; and Depredation Against the Property of

22 the United States, in violation of 18 U.S.C. § 1361. The defendant made his initial appearance on

23 December 10, 2018, and on December 12, 2018, this Court held a detention hearing. The defendant was

24 present and represented by Assistant Federal Public Defender Daniel P. Blank.

25            Pretrial Services submitted a report that recommended detention, citing both the defendant’s risk
26 of non-appearance and potential danger to the community. A Pretrial Services Officer was present at the
27 hearing.

28



30
 1          The Government moved for detention, and the defendant opposed. The parties submitted

 2 proffers and arguments. Upon consideration of the Pretrial Services report and the parties’ proffers at

 3 the detention hearing, the Court finds by a preponderance of the evidence that the defendant poses a risk

 4 of non-appearance and that no condition or combination of conditions will reasonably assure his

 5 appearance as required. Accordingly, the Court orders the defendant, Angelo Valdez, detained pending

 6 trial.

 7          The Court bases this Order on the defendant’s history of bench warrants and failures to appear,

 8 his failure to observe the conditions of community supervision while serving his most recent term of

 9 probation, and the fact that there is no person available to act as a surety on the defendant’s behalf.

10          This Order supplements the Court’s findings at the detention hearing and serves as written

11 findings of fact and statement of reasons, as required by 18 U.S.C. § 3142(i).

12          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

13 whether pretrial detention is warranted. In coming to its decision, the Court has considered those

14 factors, paraphrased below:

15          (1) the nature and seriousness of the offense charged;

16          (2) the weight of the evidence against the person;

17          (3) the history and characteristics of the person including, among other considerations,

18              employment, past conduct and criminal history, and record of court appearances; and

19          (4) the nature and seriousness of the danger to any person or the community that would be posed

20              by the person’s release.

21 18 U.S.C. § 3142(g).

22          Given the nature of the crimes as alleged, as well as the history and characteristics of the

23 defendant, the Court determines that, on the record before it, there is no condition or combination of

24 conditions of release that can reasonably assure the defendant’s appearance as required. Accordingly,

25 pursuant to 18 U.S.C. § 3142(i), IT IS HEREBY ORDERED THAT:

26          (1) the defendant is committed to the custody of the United States Marshals Service for

27              confinement in a correctional facility;

28

                                                          2
30
 1        (2) the defendant be afforded reasonable opportunity for private consultation with his counsel;

 2            and

 3        (3) on order of a court of the United States or on request of an attorney for the government, the

 4            person in charge of the corrections facility in which the defendant is confined shall deliver

 5            the defendant to an authorized Deputy United States Marshal for the purpose of any

 6            appearance in connection with a court proceeding.

 7 IT IS SO ORDERED.

 8

 9 December 13, 2018                            _______________________________
                                                      HON. SALLIE KIM
10                                                    United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
30
